- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22252 Name of Fund: BlackRock Fixed Income Value Opportunities Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Anne Ackerley, Chief Executive Officer, BlackRock Fixed Income Value Opportunities, 55 East 52nd Street, New York City, NY 10055. Registrant’s telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2009 – 06/30/2010 Item 1 – Proxy Voting Record – There were no matters relating to a portfolio security considered at any shareholder meeting held during the period ended June 30, 2010 with respect to which the registrant was entitled to vote. Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Fixed Income Value Opportunities By: /s/ Anne Ackerley Anne Ackerley Chief Executive Officer of BlackRock Fixed Income Value Opportunities Date: August 23, 2010
